How Missouri Began To Tackle Fake Meat: Missouri Sen. Sandy Crawford

by:- Sara Brown




Missouri might be the first state to enact legislation that requires labeling of plant-based and lab-grown meat to
be clear when compared to meat from livestock. But why and how did this legislative effort begin?

Missouri State Sen. Sandy Crawford said the idea began with conversations with the Missouri Cattlemen’s
Association and other aligned agriculture commodity groups and restaurants. She shares the process it takes to
get farm legislation moved through the state government in this interview with Jared Wareham, Drovers’ New
Generation columnist and manager of Top Dollar Angus.




                Case 2:18-cv-04173-FJG Document 24-4 Filed 10/30/18 Page 1 of 3
“We wanted to protect our cattlemen in Missouri and protect our beef brand,” Crawford said. With a growing
number of companies creating meat in a laboratory or selling products that aren’t beef, she said they started
looking for ways to protect the integrity of the meat production chain in Missouri.

Meat currently has definition in the statute and that hasn’t changed, Crawford said. What they “added teeth to”
was the portions that talked about how products are labeled—“you can’t misrepresent products that don’t meet
the definition of meat that is already in the statute,” she says.

Five other states are looking to model similar legislation off the Missouri bill.

Beef cattle represent $2 billion of an $88 billion agriculture industry in Missouri, she added. “That’s just the
cattle themselves…so it is huge for the state of Missouri.”

Listen to AgriTalk visit with Missouri Cattlemen’s Association Executive Vice President, Mike Deering here:

For more on these topics listen to Kester’s interview with AgriTalk below:




See other coverage of this issue:

AgriTalk: Trade, Fake Meat Top of Mind for Cattlemen

'Fake Meat' Labeling Bill Passes in Missouri

                 Case 2:18-cv-04173-FJG Document 24-4 Filed 10/30/18 Page 2 of 3
Case 2:18-cv-04173-FJG Document 24-4 Filed 10/30/18 Page 3 of 3
